Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Omissions are designated as ***. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

 

Exhibit 10.2

 

Execution Version

 

FIRST AMENDMENT TO THE DEVELOPMENT
AND COMMERCIALIZATION AGREEMENT

This FIRST AMENDMENT TO THE DEVELOPMENT AND COMMERCIALIZATION AGREEMENT, dated
May 5, 2017 (the “First Amendment”) is effective as of May 4, 2018 (the
“Amendment Effective Date”) by and between Sandoz AG, a company organized under
the laws of Switzerland, with an office at Lichtstraβe 35, CH 4056, Basel,
Switzerland (“SANDOZ”), and Durect Corporation, a Delaware corporation having a
place of business at 10260 Bubb Road, Cupertino, California 95014
(“DURECT”).  SANDOZ and DURECT are each referred to herein by name or,
individually, as a “Party” or, collectively, as the “Parties.”

BACKGROUND

A.DURECT and SANDOZ are parties to that certain Development and
Commercialization Agreement, dated May 5, 2017 (the “Original Agreement,” and
collectively with the First Amendment, the “Agreement”);

B.The Parties desire to amend the Agreement as set forth below;

NOW, THEREFORE, in consideration of the mutual covenants and agreements provided
herein below and other consideration, the receipt and sufficiency of which is
hereby acknowledged, SANDOZ and DURECT hereby agree as follows:

1.Definitions.  Capitalized terms used herein but not specifically defined shall
have the meaning ascribed to them in the Original Agreement.

3.[ * * *]

4.[ * * *]

5.Financial Exhibit (Exhibit 1.20).  Section I(a) of Exhibit 1.20 (Financial
Exhibit) to the Agreement shall be deleted in its entirety and replaced with the
following:

 

“I.Milestone Payments.

 

a)

Development Milestones:  SANDOZ shall pay to DURECT the one-time amounts set
forth in the following table (each, a “Development Milestone Payment”) upon the
first achievement of the corresponding milestone event (each, a “Development
Milestone Event”):

--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Omissions are designated as ***. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

 

 

Development Milestone Event

Development Milestone Payment

1.Receipt of NDA Approval from FDA

Thirty Million Dollars ($30,000,000)*

* [* * *]

6.[* * *]

7.Termination Rights.  

a.Section 12.3(a) (Termination for Convenience) of the Agreement shall be
amended by [ * * * ].

b.Section 12.4 (Termination by DURECT) shall be amended to add a new subsection
(c) as follows:

“(c) DURECT Convenience. During the Term prior to receipt of NDA Approval from
FDA, DURECT shall have the right to terminate this Agreement for convenience [ *
* *] to SANDOZ referencing this Section 12.4(c).”

c.The first paragraph of Section 12.5 (Effects of Expiration or Certain Types of
Termination) of the Agreement shall be deleted in its entirety and replaced with
the following:

“12.5 Effects of Expiration or Certain Types of Termination. Upon termination
under Sections 12.3(a) (SANDOZ Convenience), 12.3(b) ([ * * *]), 12.3(c) (DURECT
Material Breach) (except for certain willful breaches as provided in Section
12.6), 12.3(d) (Bankruptcy), 12.4(a) ([ * * *]) or 12.4(b) (SANDOZ Material
Breach), 12.4(c) (DURECT Convenience) or upon expiration:”

d.Section 12.5 shall be amended by adding a new subsection (f) as follows:

“(f) [ * * *]

e.Section 12.7 (General Effects of Expiration or Termination) of the Agreement
shall be amended by deleting the phrase [ * * *].

8.Ratification.  Except as expressly modified herein, the Agreement shall remain
in full force and effect.  

[The remainder of this page intentionally left blank; signature page follows]

 

-2-

--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this agreement. The copy
filed herewithin omits the information subject to the confidential treatment
request. Omissions are designated as ***. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

 

IN WITNESS WHEREOF, the Parties have caused their duly authorized
representatives to execute this First Amendment as of the Amendment Effective
Date.

 

DURECT CORPORATION

 

SANDOZ AG

 

 

 

By:

 

/s/ James E. Brown

 

By:

 

/s/ Georg Rieder

 

 

 

 

 

 

 

Name:

 

James E. Brown

 

Name:

 

Georg Rieder

 

 

 

 

 

 

 

Title:

 

CEO

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SANDOZ AG

 

 

 

 

 

 

 

 

 

By:

 

/s/ Claudio Zamuner

 

 

 

 

 

 

 

 

 

 

 

Name:

 

Claudio Zamuner

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 